Citation Nr: 1437535	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder with sleep impairment prior to May 1, 2012, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2012, the Veteran was afforded a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the record raises a TDIU issue.  Accordingly, as will be discussed below, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Virtual VA paperless claims processing system includes the transcript from the December 2012 Travel Board hearing and VA treatment records dated from October 2012 to June 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

In June 2011, prior to the certification of this appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for hypertension is requested.  This claim is no longer on appeal.

The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder with sleep impairment prior to May 1, 2012, and a rating in excess of 70 percent thereafter and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board observes that the Veteran was last afforded a VA examination in May 2012.  Since that examination, evidence has been received suggesting that the Veteran's anxiety disorder with sleep impairment symptomatology may have worsened.  In particular, a letter dated in June 2013 indicated that the Veteran was terminated from his employment.  The Veteran has claimed that his anxiety disorder affected his employment because he had difficulty concentrating.  See December 2012 Travel Board hearing transcript and statements from the Veteran dated in September 2011 and January 2012.  In light of this evidence, the Board finds that a new VA examination is necessary to clarify the current severity of the Veteran's PTSD.

As noted above, the evidence indicates that in June 2013, the Veteran was terminated from his employment.  The evidence also indicates that the Veteran is not presently working.  Given that the Board is remanding to clarify the Veteran's occupational impairment, the Board finds that the issue of entitlement to a TDIU must also be remanded for appropriate notice and development.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Then, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the current nature and severity of his service-connected anxiety disorder with sleep impairment and to obtain an opinion as to the impact of the Veteran's anxiety disorder on the Veteran's ability to work.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

	All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's anxiety disorder, specifically the level of occupational and social impairment the Veteran's anxiety disorder creates, including whether this disability renders the Veteran unemployable.  The examiner should explicitly comment on the significance of the June 2013 termination letter from the Veteran's employer and the various reprimands from the Veteran's employer leading up to his termination.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning.  

The examiner is also requested to provide an opinion concerning the functional effects of the Veteran's anxiety disorder on his ability to work at any occupation for which he may be otherwise qualified.  A complete rationale should be given for all opinions and conclusions expressed. 

4.  Thereafter, adjudicate the issues of entitlement to an initial increased rating for anxiety disorder with sleep impairment and entitlement to TDIU.  If either of the issues are denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




